Supreme Gourt
OF
Nevapa

ten (NTA See

IN THE SUPREME COURT OF THE STATE OF NEVADA

SHANNA MARIE BALTAR, D.0.; AND |
MIRIAM SITHOLE, APRN,
Petitioners,
Vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE TARA
D. CLARK NEWBERRY, DISTRICT
JUDGE,
Respondents,

and
BARRY HEIFETZ, INDIVIDUALLY;
AND SPRING VALLEY HEALTHCARE,
LLC, A FOREIGN LIMITED-LIABILITY
COMPANY, D/B/A SPANISH HILLS
WELLNESS SUITES,

 

Real Parties in Interest.

 

No, 84982

 

FILED

JUL 2 4 2022

ELIZABETH A. BROWN

CLERK OF SJPREME COURT
BY ‘ a
DEPUTY CLERK

ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS

Petitioners on July 20, 2022, filed a notice of withdrawal of

appeal, which is construed as a motion for voluntary dismissal of this matter

under NRAP 42(b). The motion is granted, and this writ proceeding is

dismissed.

It is so ORDERED.

 

ec: Hon. Tara D. Clark Newberry, District Judge

John H. Cotton & Associates, Ltd.
Claggett & Sykes Law Firm
McBride Hall

Righth District Court Clerk

22-229a0